DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination based on the amendment filed on 6/15/2022.
Claims 6-8, 14-15 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim(s) 1-20 remain rejected under 35 U.S.C. 101.
Rejections under 35 U.S.C. 112/1st are withdrawn in view applicant’s remarks and amendment. Please Response to arguments below.
Claim(s) 1-20 are newly rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB No. US 20120292109 A1 by LOVORN; James R. et al., in view of US PGPUB No. US 20190048672 A1 by SINGH; John Paul Bir et al., further in view of US PGPUB No. US 20170089156 A1 by Spencer; Danny et al.
This action is made Final.
---- This page is left blank after this line -----


Response to Arguments
(Argument 1) Applicant has argued in Remarks Pg.7:

    PNG
    media_image1.png
    247
    628
    media_image1.png
    Greyscale


(Response 1) The rejection is updated and withdrawn in part in view of amendment.
(Argument 2) Applicant has argued in Remarks Pg.7-8:

    PNG
    media_image2.png
    277
    681
    media_image2.png
    Greyscale

…

(Response 2) The issue is not whether real time calculations are performed (which remain the abstract idea/mathematical concept), it is how is the technology improved by “and automatically updating the MPD operation based on the determined SBP, wherein actions occur based on the determined SBP.” The argument appears to idea of solution (opening/closing valve based on computed SBP), but does not disclose the steps which would improve the technology. Generally as shown by US PGPUB No. 20120292109 A1 by LOVORN et al, in ¶[0057]-[0072], not only a controller but also a predictive device (using neural network) to needed to bridge the gap of computing pressure/realtime datum and closing/opening the valve. Hence lack of step/algorithm/neural network, and simply stating automatically updating the MPD operation does not improve the technology (MPEP 2106.05(a)), is field if use of the calculation (MPEP 21060.05(h) and is simply presented with an idea of solution (MPEP 2106.05(f)(I)). In view argument made against Diehr, the computation of SBP to control the MPD operations, is not equivalent to Diehr’s computation of time which is directly related time of opening the mold. MPD operations are much more complex (as seen from Lovorn prior art cited above and requires more than simple pressure (SBP) computation to control the MPD operations).
(Argument 3) Applicant has argued in Remarks Pg.9-11:

    PNG
    media_image3.png
    485
    666
    media_image3.png
    Greyscale


(Response 3) Essentially it appears that applicant is taking the position that one in  ordinary skill in the art would know that the written description is sufficient (in view of amendment to ECD being calculated using real-time fluid properties). Also similar position is taken for the enablement rejection that this is well known. Examiner, in consultation with SPE/QA, withdraws the rejection in view of this express disclaimer that current claims limitation of ECD calculation, APL computation, and SBP determination are well-known. No evidence is presented by applicant.  A prior art rejection is presented in view currently amended claims.
----- This page is left blank after this line -----


Claim Rejections - 35 USC § 112/2nd / (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-8, 14-15 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-8 recite:
6. (Previously presented) The computer-implemented method of claim 1, further comprising: providing, for presentation to a user in a user interface, suggestions for MPD operation settings and graphical information including graphs presenting an automated SBP based on an actual ECD and a desired bottomhole pressure for the MPD operation; receiving user inputs provided by the user based on the suggestions; and updating the MPD operation based on the user inputs.

7. (Currently Amended) The computer-implemented method of claim [[7]]6, wherein the suggestions include a suggestion to reduce or increase a back pressure valve of the MPD by a suggested amount.

Claim 6 suggestions is relative term as the scope of suggestions (what is the suggestion) and what aspect do they pertain to (where they are applicable), cannot be ascertained. Further it is not clear who these suggestions are coming from, user initiated or based on computation performed in claim 1. In view of two points above, its unclear who, where and what, are not answered to determine the scope/metes and bounds of the claim. 
For claim 7, the suggested amount is not disclosed here or in the specification. Its unclear how the suggested amount determined. Therefore metes and bounds of the suggested amount is not clear. 
Claims 14-15 are rejected likewise.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea/mental step without significantly more.  
(Step 1) Specifically claim 1 is directed to method steps. Claim 9 appears to be directed towards a manufacture and claim 17 is directed to a machine. 
(Step 2A Prong 1): Claim 1 recites, in part, 
A computer implemented method…
processing the real-time information to ensure accuracy of the real-time information and…
determining, from the stored real-time information and using modeling techniques, real-time measurements of equivalent circulating density (ECD) using real-time fluid properties; 
performing hydraulic calculations using one or more hydraulic models to determine annular pressure losses (APL); 
determining surface backpressure (SBP) in real time based on the APL, wherein the SBP is based on the real-time measurements of ECD and a desired bottom hole pressure;

The limitation of determining SBP, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. These steps describe the concept of mental processes that can be can be performed in the human mind, or by a human using a pen and paper. Specifically processing the real-time information to ensure accuracy of the real-time information could be simply observing and evaluating the information to make sure it is formatted correctly. The specification is silent on how the accuracy is ensured (See specification ¶[0003][0021][0054][0073][0082][0091] – none of which tell how to determine accuracy). Further in the first determining step, since the specification does not disclose any details/steps/algorithm to show how the ECD is computed (now as claimed as computed by performing pressure loss calculation --- is still mathematical concept/abstract idea), it can be simply be a mental process of using pencil and paper to observes and convert the real time information (e.g. viscometer/densometer readings) to an ECD value via formula/model (again no specific mechanism is claimed or disclosed). Similar rationale applies to performing calculations … to determine APL (even after hydraulic calculations using one or more hydraulic models) using & SBP determination which again can be part of mental processes of observing observation, evaluation, judgment, opinion. Additionally these could also be generically understood as mathematical steps/relationships. 
(Step 2A Prong 2): The recites additional steps/elements (bolded below) 

A computer-implemented method, comprising: 	
receiving, from devices installed on site and downhole at a managed pressure drilling (MPD) operation, real-time information associated with fluid density, drilling operational parameters, and rheology; 
processing the real-time information to ensure accuracy of the real-time information and storing the real-time information in a database; 
determining, from the stored real-time information and using modeling techniques, real-time measurements of equivalent circulating density (ECD) using real-time fluid properties; 
performing hydraulic calculations using one or more hydraulic models to determine annular pressure losses (APL); 
determining surface backpressure (SBP) in real time based on the APL…; and 
automatically updating the MPD operation based on the determined SBP, wherein actions occur based on the determined SBP.

The claim as a whole does not integrate the recited judicial exception into a practical application of the exception in Step 2A Prong Two. The steps of receiving and storing are Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g). The claim limitation is not an improvement in the functioning of a computer, or an improvement to other technology or technical field, --- here the MPD operation, as the improvement might be in algorithm to determine the SBP, but there is no improvement in MPD operations as no details are presented how SBP determines what updates to automatically perform to update the MPD operations, in either the claim or the specification. See MPEP §§ 2106.04(d)(1) and 2106.05(a). Further it is clear from the last step of automatically updating… wherein actions occur based on the determined SBP --- is generally linking the use of a judicial exception to a particular technological environment or field of use. See MPEP § 2106.05(h). How the computation of the SBP improves the action is not claimed therefore the generic actions do not integrate the recited judicial exception into a practical application. 
(Step 2B): In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of receiving, storing, and updating are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component which does not provide an inventive concept (MPEP 2106.05(f)). In view of arguments made in remarks Pg.8-9, the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, and does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it". Specifically the automatically updating the MPD operationbased on the determined SBP, wherein actions occur based on the determined SBP (idea of a solution), does not detail how the operation is updated (e.g. SBP to choke position correlation) based on SBP. Generally this requires specialized process control/controller1. 
The claim further amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process which does not provide an inventive concept (MPEP 2106.05(g). The recitation of updating the MPD operation based on the determined SBP amounts to generally linking the use of the judicial exception to a particular environment of field of use which does not provide an inventive concept (See MPEP 2106.05(h)).  The claim is not patent eligible.
Claim 9 “a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: …” follows the same fact pattern as claim 1 and is also rejected with as not being patent eligible. 
Claim 17 “A computer-implemented system, comprising: one or more processors; and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the one or more processors to perform operations comprising:…”also follows the same fact pattern as claim 1 and is also rejected with as not being patent eligible. The additional elements of one or more processors; and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)), while “updating the MPD operation based on the determined SBP amounts to generally linking the use of the judicial exception to a particular environment of field of use which does not provide an inventive concept (See MPEP 2106.05(h)).   
Claims 2, 10 and 18 provides additional elements of data collections (viz. densometer/ viscometer) and are no more than tools for performing extra-solution activity. See MPEP 2106.05(g). They do not make claim patent eligible.
Claims 3-4, 11-12 and 19-20 are additional steps further defining the abstract idea mathematical relationships and mental processing related to evaluation.
Claims 5 & 13 are related to using specific value of SBP, thereby further defining the abstract idea and generally links this value to updating the MPD, but no specific details are claimed how the SBP is related to MPD, therefore is directed to field of use and technological environment MPEP 2106.5(h).
Claims 6-8 and 14-16 are directed to generally linking SBP to updating MPD by making suggests (e.g. a valve position), however the claim does not make any connection between the SBP and updating the MPD, therefore is directed to field of use and technological environment MPEP 2106.5(h). Further the claim 6 discloses providing …a user interface…graphs based on actual ECD as extrasolution activity as no connection is made again between SBP and MPD. See MPEP 2106.05(g).
---- This page is left blank after this line -----

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-20 are newly rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB No. US 20120292109 A1 by LOVORN; James R. et al., in view of US PGPUB No. US 20190048672 A1 by SINGH; John Paul Bir et al., further in view of US PGPUB No. US 20170089156 A1 by Spencer; Danny et al.
Regarding Claims 1, 9 and 17
Lovorn teaches a computer-implemented method, a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations and A computer-implemented system, comprising: one or more processors; and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors (Lovorn : [0052] programmable computer with program & DAC interface 94) comprising: receiving, from devices installed on site and downhole at a managed pressure drilling (MPD) operation (Lovorn: Fig.1A & [0013] and 2 showing MPD operations) , real-time information associated with fluid density (Lovorn: [0060][0084]) , drilling operational parameters (Lovorn: [0060][0084]) , and rheology (Lovorn: [0048]) ; processing the real-time information to ensure accuracy of the real-time information and storing the real-time information in a database  (Lovorn: [0068] "... [0068] For example, if a received actual parameter value is outside of an acceptable range, unavailable (e.g., due to a non-functioning sensor) or differs by more than a predetermined maximum amount from a predicted value for that parameter (e.g., due to a malfunctioning sensor), then the data validator 150 may flag that actual parameter value as being "invalid." Invalid parameter values may not be used for training the predictive device 148, or for determining the desired annulus pressure setpoint by the hydraulics model 92...") ; determining,  (Lovorn: [0073]"... It will be appreciated that measurements of the proportions of fluid 18 flowing through the standpipe 26 and bypass line 72 are very useful, for example, in calculating equivalent circulating density and/or friction pressure by the hydraulics model 92 during the drill string connection process...."; [0084]); performing hydraulic calculations using one or more hydraulic models (Lovorn: [0055]) 
Lovorn does not explicitly teach (bolded limitations) determining, from the stored real-time information and using modeling techniques, real- time measurements of equivalent circulating density (ECD) using real-time fluid properties; performing hydraulic calculations using one or more hydraulic models to determine annular pressure losses (APL); determining surface backpressure (SBP) in real time based on the APL, wherein the SBP is based on the real-time measurements of ECD and a desired bottom hole pressure; and automatically updating the MPD operation based on the determined SBP, wherein actions occur based on the determined SBP.
Singh teaches determining, from the stored real-time information and using modeling techniques  (Singh: [0023]-[0025], Abstract showing ECD based on the viscosity [0018] of fluid) , real- time measurements of equivalent circulating density (ECD) using real-time fluid properties  (Singh: [0024] ECD is based on rheological properties (e.g. viscosity) of fluid, which as shown can be captured in real-time MPD operations as taught by Lovorn [0084] above).
Singh also teaches performing hydraulic calculations using one or more hydraulic models to determine annular pressure losses (APL) (Singh: [0024] "... Based on the rheological properties of the fluid, which may be based on the rheological data or the characteristics parameters obtained by applying one or more pseudo-plastic/viscoplastic models, the annular frictional pressure losses may be calculated. T..."; [0027][0002]).; determining  (Singh: [0002] "... [0002] When flowing fluids through a wellbore, the fluids exert a pressure on the formation that should be carefully managed to mitigate damage to the surrounding formation and prevent formation fluids from leaking into the wellbore. The “equivalent circulating density” or “ECD” of a fluid refers to effective density exerted by the fluid against the formation taking into account the annular pressure drop. Managing the ECD of the fluid between the fracture gradient and pore-pressure gradient of a formation during a wellbore operation may increase the efficacy and efficiency of the wellbore operation....") ; and automatically updating the MPD operation based on the determined SBP, wherein actions occur based on the determined SBP  (Singh: [0029] and controlling operations as show in at least [0043]) .
Lovorn and Singh do not teach explicitly determining surface backpressure (SBP) in real time based on the APL, wherein the SBP is based on the real-time measurements of ECD and a desired bottom hole pressure.
Spencer teaches determining surface backpressure (SBP) in real time based on the APL, wherein the SBP is based on the real-time measurements of ECD and a desired bottom hole pressure (Spencer: [0022])

    PNG
    media_image4.png
    294
    835
    media_image4.png
    Greyscale
 ; and automatically updating the MPD operation based on the determined SBP, wherein actions occur based on the determined SBP (Spencer: [0022], [0030]-[0031]).
Spencer also teaches a system with memory and processor (See Fig.4).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Singh to Lovorn as Singh complements Lovorn in calculating the equivalent circulating density based on real time fluid viscousity (Singh: Abstract). Further motivation to combine would have been that Singh and Lovorn are analogous art, to the claimed invention, in the field of computing parameters during MPD operations and to control the MPD operations (Lovorn: Fig.1A & [0013] and 2 showing MPD operations; Singh: Abstract & [0043] controlling operations based on ECD). 
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Spencer to Singh & Lovorn as Spencer further complements Singh-Lovorn in calculating the surface backpressure based on ECD & botton hole pressure (BHP) to perform MPD operation maintaining the well pressure (Spencer: [0022] and [0030]-[0031]). Further motivation to combine would have been that Spencer, Singh and Lovorn are all analogous art, to the claimed invention, in the field of computing parameters during MPD operations and to control the MPD operations (Lovorn: Fig.1A & [0013] and 2 showing MPD operations; Singh: Abstract & [0043] controlling operations based on ECD; Spencer: Abstract [0030]-[0031]). 
Regarding Claims 2, 10 & 18
Lovorn and Singh teach wherein the devices include densometers  (Lovorn: [0060][0084] as sensor to measure density)  and viscometers (Lovorn: [0060][0084] as sensor to measure viscosity; e.g. Singh: [0018] viscometer/rheometer)  .
Regarding Claims 3, 11 & 19
Singh teaches wherein the modeling techniques include pressure loss calculations (Singh: [0024]).
Regarding Claims 4, 12 & 20
Singh teaches wherein the modeling techniques use hydraulic models including one or more of American Petroleum Institute (API) models, Herschel Bulkley models, and Power Law models (Singh:[0017][0040]) .
Regarding Claims 5 & 13
Spenser teaches wherein automatically updating the MPD drilling operation includes using the SBP to maintain a constant bottomhole pressure within a fracture pressure and a pore pressure window (Spenser: Abstract & [0030]-[0031] showing maintaining constant pressure and SBP being used as calculated in [0022]) .
Regarding Claims 6 & 14
Singh teaches providing, for presentation to a user in a user interface  , suggestions for MPD operation settings and graphical information including graphs presenting an automated SBP based on an actual ECD and a desired bottomhole pressure for the MPD operation (Singh: Fig.2-4 illustrates plots normalized ECD for a fluid as a function of tubular rotational speed for different n values (see Equation 6) as calculated with an ECD model of the present disclosure.; [0029] "... [0029] By way of another nonlimiting example, the wellbore operation may involve running a tubular into the wellbore and the ECD model may be applied to surge and swab calculations to more accurately calculate the wellbore pressures. Then, rotation of the tubular may be used to adjust the ECD of the downhole while running the tubular into the wellbore...." ); receiving user inputs provided by the user based on the suggestions (Singh: [0027]"... [0027] The ECD models of the present disclosure may be used in the field for making adjustments to (1) the wellbore fluid rheology, (2) the wellbore operation parameters (e.g., the rotational speed of the rotating tubular, the axial flow rate of the wellbore fluid through the annulus between the rotating tubular and the stationary conduit, a yield stress of the wellbore fluid, a shear-dependent viscosity of the wellbore fluid, a formulation of the wellbore fluid, and any combination thereof), or (3) both so as to maintain or return the ECD between the fracture gradient and pore-pressure gradient of a formation. ..." [0029]) ; and updating the MPD operation based on the user inputs  (Singh: [0029] as above). Spenser also teaches updating the operations [0022], [0037].  

Regarding Claims 7 & 15
Singh does not teach explicitly use of valve to control the operations. 
Lovorn teaches wherein the suggestions include a suggestion to reduce or increase a back pressure valve of the MPD by a suggested amount (Lovorn: [0057]).
Spencer teaches wherein the suggestions include a suggestion to reduce or increase a back pressure valve of the MPD by a suggested amount (Spencer: "... [0037] The choke valve 38 is basically a selectively variable pressure reducing valve configured for drilling service. Immediately upstream of the choke valve 38 is located a choke pressure gauge 36 for measuring the pressure on the choke inlet. The choke control system or automatic back pressure (“ABP”) system is an intelligent PLC based system that automatically maintains a pre-set back pressure on the choke...." & [0022] showing adjusting pressure using SBP/CP with choke).
Regarding Claims 8 & 16
Lovorn teaches wherein the suggestions include a suggestion to open or close a suggested valve of the MPD operation  (Lovorn: [0057]).
Spencer teaches wherein the suggestions include a suggestion to open or close a suggested valve of the MPD operation  (Spencer: "... [0037] The choke valve 38 is basically a selectively variable pressure reducing valve configured for drilling service. Immediately upstream of the choke valve 38 is located a choke pressure gauge 36 for measuring the pressure on the choke inlet. The choke control system or automatic back pressure (“ABP”) system is an intelligent PLC based system that automatically maintains a pre-set back pressure on the choke....").
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
---- This page is left blank after this line -----


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Fri, 7AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2147


/AKASH SAXENA/Primary Examiner, Art Unit 2147                                                                                                                                                                                                        Thursday, September 22, 2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See US PGPUB No. 20120292109 A1 by LOVORN et al, ¶[0057]-[0072] showing not only a controller but also a predictive device (using neural network) to maintain pressure.